       Case: 1:19-cv-02193-JRA Doc #: 8 Filed: 01/28/20 1 of 3. PageID #: 29



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


DENNY OBERMILLER                                           :

       Petitioner,                                         :       CASE NO. 1:19-cv-2193

       vs.                                                 :       Judge John R. Adams

TIMOTHY SHOOP, Warden                                      :

       Respondent                                          :       Capital Habeas Corpus
                                            :



             Petitioner Obermiller’s Supplemental Motion for Appointment of Counsel



       Petitioner Obermiller, an Ohio death row prisoner, moves this Court to appoint counsel on

his behalf for habeas corpus review. 28 U.S.C. 2254. On November 12, the Court stated that

undersigned counsel would not be appointed to represent Mr. Obermiller. As of this filing

however, no counsel has been appointed and the statute of limitations to file a timely habeas

petition continues to run. Mr. Obermiller is entitled to the appointment of counsel for habeas

proceedings and requests expedited appointment of counsel. Further support for this motion is set

forth in the attached Memorandum.

Respectfully submitted,

/s/John P. Parker                                   /s/Michael Benza
0041243                                             0061454
988 E. 185th Street                                 17850 Geauga Lake Road
Cleveland, OH 44119                                 Chagrin Falls, OH 44023
216-881-0900                                        216-319-1247
advocateparker@gmail.com                            michael.benza@case.edu


                                                1
        Case: 1:19-cv-02193-JRA Doc #: 8 Filed: 01/28/20 2 of 3. PageID #: 30



              Memorandum in Support of Petitioner Obermiller’s Supplemental
                         Motion for Appointment of Counsel

        Denny Obermiller is before this Court seeking the appointment of counsel for habeas

corpus proceedings under 18 U.S.C. 3599(a)(2) and 18 U.S.C. 3006A. On September 23, 2019,

undersigned counsel filed a Motion to Proceed IFP [Doc. 2], a Motion for Appointment of Counsel

[Doc. 3], and a Notice of Intent to File Petition for Writ of Habeas Corpus. [Doc. 4].

        The case was assigned to this Court. The Court held a status conference regarding the

appointment of counsel on November 12, 2019. During this status conference the Court stated that

undersigned counsel would not be appointed to represent Mr. Obermiller and that alternative

counsel would be located and appointed by the Court. The Court did not issue a judgment entry or

order resulting from the status conference.

        Given the statements of Mr. Obermiller and the Court at the status conference, counsel are

not seeking appointment in this matter. However, counsel believe they are ethically and

professionally required to ensure that Mr. Obermiller’s right to counsel and right to file a timely

petition for Writ of Habeas Corpus are protected. Under Ohio Rules of Professional Conduct Rule

1.18(a) counsel owe a duty to Mr. Obermiller as a prospective client. Under Ohio Rules of

Professional Conduct Rule 1.2(c) counsels’ representation of Mr. Obermiller is limited to initiating

his habeas litigation and ensuring that counsel is appointed.

        Undersigned counsel calculate that Mr. Obermiller’s statute of limitations for a timely

petition will run on August 20, 2020. Whoever is appointed to represent Mr. Obermiller must

review the state court records, investigate the issues presented at trial, direct appeal, and state post-

conviction as well as any other state court litigation. The issues in capital habeas cases are complex,

factually dependent and often involve issues of exhaustion and procedural default. Congress

                                                   2
        Case: 1:19-cv-02193-JRA Doc #: 8 Filed: 01/28/20 3 of 3. PageID #: 31



established the one-year statute of limitations in light of the complexity of these cases and the need

for counsel to be given adequate time to properly represent petitioners.

       It has now been 122 days since undersigned started the litigation in this Court and 156 days

since the statute of limitations began to run. That is time that any appointed counsel could have

used to begin the process of preparing the habeas petition.

                                          CONCLUSION

       Mr. Obermiller is entitled to counsel under 18 U.S.C. § 3599. For these reasons, and the

reasons set forth in the Motion for Appointment of Counsel, Doc. 3, Mr. Obermiller requests the

appointment of qualified attorneys due to “the seriousness of the possible penalty and to the unique

and complex nature of the litigation.” 18 U.S.C. 3599(d).

       Undersigned have consulted with the Capital Habeas Unit of the Federal Public Defender’s

Office for the Northern District. That office is willing to accept the appointment to represent Mr.

Obermiller.

Respectfully submitted,

/s/John P. Parker - 0041243                            /s/Michael Benza - 0061454
988 E. 185th Street                                    17850 Geauga Lake Road
Cleveland, OH 44119                                    Chagrin Falls, OH 44023
216-881-0900                                           216-319-1247
advocateparker@gmail.com                               michael.benza@case.edu


                                       Certificate of Service

       I hereby certify that a true copy of the foregoing Supplemental Motion for Appointment of
Counsel was filed electronically. Notice of this filing will be sent to all parties by operation of the
Court’s electronic filing system. Parties may access this filing through the Court’s system. Denny
Obermiller is served via U.S. Mail.

                                                       /s/ Michael J. Benza
                                                       MICHAEL J. BENZA - 0061454

                                                  3
